Name: Commission Regulation (EEC) No 3514/83 of 13 December 1983 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 concerning the granting of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States
 Type: Regulation
 Subject Matter: legal form of organisations;  defence;  processed agricultural produce;  economic policy
 Date Published: nan

 Avis juridique important|31983R3514Commission Regulation (EEC) No 3514/83 of 13 December 1983 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 concerning the granting of aid for the purchase of butter by non-profit-making institutions and organizations and by the armies and similar forces of the Member States Official Journal L 351 , 14/12/1983 P. 0013 - 0013 Spanish special edition: Chapter 03 Volume 29 P. 0148 Portuguese special edition Chapter 03 Volume 29 P. 0148 Finnish special edition: Chapter 3 Volume 17 P. 0020 Swedish special edition: Chapter 3 Volume 17 P. 0020 *****COMMISSION REGULATION (EEC) No 3514/83 of 13 December 1983 amending Regulations (EEC) No 2191/81 and (EEC) No 2192/81 concerning the granting of aid for the purchase of butter by non-profitmaking institutions and organizations and by the armies and similar forces of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 12 (3) thereof, Whereas the voucher mentioned in Article 3 of Commission Regulation (EEC) No 2191/81 (3), as last amended by Regulation (EEC) No 1446/83 (4), is to be valid only from the first day of the calender month; whereas the butter cannot be taken over until after that date; whereas experience of the scheme has shown that it is necessary to put forward that date in order to make it possible for deliveries of butter to be made earlier; whereas the period during which butter can be taken over should therefore be adjusted; whereas this provision also appears in Commission Regulation (EEC) No 2192/81 (5), as last amended by Regulation (EEC) No 1446/83; whereas the same amendment should also be made in that Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (5) of Regulation (EEC) No 2191/81 and Article 3 (3) of Regulation (EEC) No 2192/81 shall read as follows: 'A voucher shall be valid for the calendar month indicated thereon. Delivery may, however, be made during the period beginning on the 20th day of the preceding month and terminating on the 10th day of the month following the month indicated.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 163, 22. 6. 1983, p. 56. (3) OJ No L 213, 1. 8. 1981, p. 20. (4) OJ No L 146, 4. 6. 1983, p. 19. (5) OJ No L 213, 1. 8. 1981, p. 24.